department of the treasury washington dc person to contact ------------------------ ---------------------- - telephone number --------------------- refer reply to cc tege eoeg et2 -plr- date date internal_revenue_service number release date -------------------- ----------------------- --------------------------------------- ----------------------------------------------- ------------------------------------------- ---------------- - legend legend state a - --------------------- x - --------------------------------------------------- y - ---------------------------------------------- z - ----------------------------------------------------- date - ----------------- date - ----------------------- date - ----------------------- date - --------------------------- date - ------------------- date - ------------------- date - ----------------- date - ---------------------------- date - ----------------------- date - ------------------ chapter - ------------------------------ chapter - ------------------- chapter_3 - --------------------- chapter_4 - ----------------------------- chapter - ------------------------- dear-------------- plr-166270-03 this is in response to your request for rulings dated ------------------------ and received in our office on --------------------------- the two issues for which rulings are requested are as follows whether z’s income is excludable from gross_income under internal_revenue_code code sec_115 whether the wages z pays its employees are exempt from taxes under the federal_unemployment_tax_act futa because services performed in the employ of z are excepted from the term employment pursuant to code sec_3306 facts state a general statutes chapter provides that a municipality shall have among other powers the power to construct equip operate and maintain hospital facilities x is a general acute care hospital located in y x was created and continuously operated pursuant to a resolution of the y board_of commissioners commissioners dated date pursuant to the resolution the y commissioners appointed individuals to the hospital’s board_of trustees trustees to manage and direct the affairs of x by letter dated date the internal_revenue_service irs held that x was a wholly-owned instrumentality of a political_subdivision of state a and that as such services performed in its employ were excepted from employment under code sec_3306 by letter dated date the irs held that x was exempt from federal income taxes as an organization described in code sec_501 on date the commissioners of y passed a resolution calling for the organization of a new nonprofit corporation to promote and advance health care in y the resolution provided for the creation of z the resolution also provided for the transfer to z of x’s equipment and intangible_property and the execution of a lease to z for x’s real_property on date designated y commissioners acting as incorporators signed z’s articles of incorporation articles on date x y and z entered into an agreement for the reorganization of x pursuant to which x leased the real_property to z and transferred the operating_assets of x to z in accordance with chapter of the state a general statutes and specifically state a general statute chapter on date z’s articles were filed with the state a secretary of state articles of amendment were filed on date and date article iii of the articles provides that z is a charitable corporation and its purpose is to promote and advance health care related activities services and purposes primarily within and for the benefit of residents of y article iv provides that the sole member of z is y acting by and through the y commissioners and the membership of y in z is not subject_to termination or transfer plr-166270-03 article v of the articles provides that z shall be governed by a board_of directors board who shall be know as trustees the board is comprised of eleven voting trustees ten of whom are not y commissioners and one of whom may be a y commissioner and an indeterminate number of ex-officio non-voting members article v also provides that the trustees serve at the pleasure of the y commissioners and may be removed by the commissioners at any time with or without cause on date the commissioners passed a resolution ratifying the creation of z and approving and authorizing subject_to certain conditions the transfer to z of the equipment and tangible_property of x article vii of the articles provides that no part of the net_earnings of z shall inure to the benefit of or be distributable to its trustees officers or other private persons except that z shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the promotion and advance of health care related activities services and purposes primarily within and for the benefit of residents of y article vii also provides that z is not permitted to carry on any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under code sec_501 b by a corporation contributions to which are deductible under sec_170 or c by a corporation eligible to exclude income under sec_115 article ix as amended effective date provides that in the event of dissolution or liquidation of z after paying or adequately providing for the debts and obligations of z the trustees shall donate transfer deliver and convey all of its moneys properties and other assets a to any successor organization having purposes which are similar to the existing corporation’s purposes provided that the successor organization is exempt from taxation under code sec_501 and the successor_corporation and the donation transfer delivery and conveyance to it are approved in writing by the y commissioners or b if there is no successor_corporation then to y or a governmental entity described in code sec_115 created by y for exclusively public purposes law and analysis code sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 concludes that income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is plr-166270-03 excludable from gross_income under code sec_115 the revenue_ruling reasons that the investment of positive cash balances by a state or political_subdivision thereof to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue revrul_77_261 points out that congress did not desire in any way to restrict a state’s participation in enterprises which might be useful in carrying out those projects desirable for the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 concerns an organization that is formed operated and funded by political subdivisions to pool their casualty risks arising from their obligations concerning public liability workers’ compensation or employees’ health revrul_90_74 states that the income of the organization is excluded form gross_income under code sec_115 if private interests do not participate in the organization or benefit more than incidentally form the organization in revrul_90_74 the benefit to the employees of the political subdivisions was excepted as incidental furthermore upon dissolution the organization will distribute its assets to its members therefore income of the organization accrues to a political_subdivision within the meaning of sec_115 revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city which was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state its holding is based on a determination that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of code sec_115 revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purpose ordinarily recognized as a municipal function in order for z’s income to be excludable it must meet the two-part test set forth in code sec_115 promotion of health and the support of medical facilities are well- established functions of governments therefore z is performing an essential_governmental_function further the assets and income of z accrue only to y a political_subdivision of state a and the sole member of z in addition upon dissolution all remaining assets are to be transferred to y or to a governmental entity described in code sec_115 and created by y for exclusively public purposes therefore the income of z accrues to y code sec_3306 provides that for purposes of the futa_tax employment’ does not include service performed in the employ of a state or any political_subdivision plr-166270-03 thereof or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions accordingly if an organization is a wholly-owned instrumentality of a state or political_subdivision thereof that organization is not required to pay futa_tax revrul_57_128 1957_1_cb_311 provides six factors to be considered in determining whether an organization is an instrumentality of one or more states or political subdivisions whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the state or political subdivisions have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses each of these factors must be evaluated in order to determine if z is an instrumentality of y which is a political_subdivision of state a z satisfies the first factor of revrul_57_128 insofar as it has a governmental purpose and performs a legitimate governmental function state a general statutes chapter_3 authorizes municipalities to construct operate and maintain hospitals and other facilities which furnish hospital clinical and similar services to the people of state a general statute chapter_4 provides that the word municipality includes any county city or other political_subdivision of state a y satisfies this definition y performs a governmental function in that it provides public medical_care for residents of y it provides this function on behalf of y a political_subdivision of state a support of a hospital is generally recognized as a municipal function z also satisfies the second factor performance of functions on behalf of a political_subdivision article iii of z’s articles provides that z is a charitable corporation which is organized to promote and advance health care related activities services and purposes primarily within and for the benefit of the residents of y z performs its functions on behalf of y a political_subdivision of state a z also satisfies the third factor insofar as y a political_subdivision has the powers and plr-166270-03 interests of an owner of z article iv of z’s articles provides that the sole member of z is y acting by and through its commissioners article v provides that z is governed by a board board members are appointed by y commissioners and may be removed at any time with or without cause article section of the by-laws provides for an annual audit conducted in compliance with sec_2 a of the lease agreement according to lease agreement sec_2 a z will have an annual financial audit performed by a nationally recognized firm of independent auditors and accounting consultants to include a review of compliance by z with the lease provisions and such audit will be provided to y y also has the right to review other financial information with respect to z accordingly y has the powers and interests of an owner the fourth factor in revrul_57_128 requires control to be vested in public authority or authorities article v of the articles of incorporation provides that control and supervision of z is vested in the z board each member of which serves at the pleasure of the y commissioners and may be removed by the y commissioners at any time with or without cause article viii places significant restrictions on z with respect to the disposition and management of its assets and health care related facilities unless such matters are agreed to by the y commissioners accordingly control and supervision of z is vested in the y commissioners z satisfies the fifth factor of revrul_57_128 because express statutory authority exists for the transfer of assets and operations from x to z such authority for the transfer is found in chapter_3 of the state a general statutes which provides for the sale of a municipality’s hospital facilities to nonprofit_corporations finally the sixth factor which considers the degree of financial autonomy and the source of operating_expenses is also satisified the operating_expenses of z are paid from the operating income of z z’s article ix was amended date to provide that upon dissolution or liquidation of z any remaining assets of z are to be transferred to y or to a governmental entity described in sec_115 created by y for exclusively public purposes z is funded out of its operating income and is financially autonomous z satisfies each of the factors listed in revrul_57_128 accordingly z is an instrumentality of a political_subdivision within the meaning of code sec_3306 thus services performed in the employ of z are excepted from the term employment for purposes of futa taxes pursuant to code sec_3306 conclusion therefore based solely on the information submitted we rule as follows plr-166270-03 the income of z will be excluded from gross_income under code sec_115 services performed in the employ of z are excepted from the term employment for purposes of the futa pursuant to code sec_3306 accordingly z is not subject_to futa taxes with respect to wages it pays its employees no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code the original of this ruling is being sent to your authorized representative as instructed by form_2848 power_of_attorney and declaration of representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities cc -
